JUDGMENT

                               Court of Appeals
                           First District of Texas
                                NO. 01-14-00138-CV

ROLANDO ACEVEDO, CHARLES RAY ALLEY, RODOLFO ALONSO, JOSE
ALVARADO, MARIO ARAIZA, SEBASTIAN AVILA, EMILIO BELTRAN,
CLARENCE BOLTON, RALPH BURNETT, MODESTO CAMPOS, JAMES CEDARS,
JIMMY COLE, ERICH CORBIN, JESUS CRUZ, C.M. DEAR, MARIO FERNANDEZ,
JAMES FICKLEN, WILLIAM FICKLEN, RAFAEL FIGUEROA, MICHAEL GADDIS,
RAMIRO GARCIA, JOHN W. GARRETT, ARTURO GARZA, MOSSYE HANDY,
JOHN HEITMAN, JOEL M. HERRERA, RICKIE KIDWELL, HILARIO MONREAL,
ELMER NELSON, DOMINGO NUNEZ, JUAN T. PENA, DAVID PEREZ, ORLANDO
PEREZ, THOMAS PYLE, ALEJANDRO RAMIREZ, JUAN RANGEL, EZEQUIEL
ROBLES, JOSE RODRIGUEZ, DAVID RODRIGUEZ, ROBERTO RODRIGUEZ,
FRANCISCO ROLDAN, ISAAC SAENZ, CARLOS SALAZAR, JUAN SANCHEZ,
DONALD SESSUM, JAMES SIFFERD, JOHN SIMPSON, FIDENCIO R. SORIA,
JUAN SUAREZ, AND CLARENCE URBAN, Appellants

                                          V.

THE O’QUINN LAW FIRM, JOHN M. O’QUINN & ASSOCIATES, LLP, THE
ESTATE OF JOHN M. O’QUINN, DECEASED, AND ABEL MANJI, Appellees

Appeal from the Probate Court No. 2, Harris County. (Tr. Ct. Cause No. 392,247-416).

      After due consideration, the Court grants the appellants’ motion to dismiss the
appeal. Accordingly, the Court dismisses the appeal.
      The Court orders that costs be taxed against appellants.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 14, 2015.

 Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and Lloyd.
                                   y




                                       MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00438-CV

ROLANDO ACEVEDO, CHARLES RAY ALLEY, RODOLFO ALONSO, JOSE
ALVARADO, MARIO ARAIZA, SEBASTIAN AVILA, EMILIO BELTRAN,
CLARENCE BOLTON, RALPH BURNETT, MODESTO CAMPOS, JAMES CEDARS,
JIMMY COLE, ERICH CORBIN, JESUS CRUZ, C.M. DEAR, MARIO FERNANDEZ,
JAMES FICKLEN, WILLIAM FICKLEN, RAFAEL FIGUEROA, MICHAEL GADDIS,
RAMIRO GARCIA, JOHN W. GARRETT, ARTURO GARZA, MOSSYE HANDY,
JOHN HEITMAN, JOEL M. HERRERA, RICKIE KIDWELL, HILARIO MONREAL,
ELMER NELSON, DOMINGO NUNEZ, JUAN T. PENA, DAVID PEREZ, ORLANDO
PEREZ, THOMAS PYLE, ALEJANDRO RAMIREZ, JUAN RANGEL, EZEQUIEL
ROBLES, JOSE RODRIGUEZ, DAVID RODRIGUEZ, ROBERTO RODRIGUEZ,
FRANCISCO ROLDAN, ISAAC SAENZ, CARLOS SALAZAR, JUAN SANCHEZ,
DONALD SESSUM, JAMES SIFFERD, JOHN SIMPSON, FIDENCIO R. SORIA,
JUAN SUAREZ, CLARENCE URBAN, Appellants

                                           V.

THE O’QUINN LAW FIRM, JOHN M. O’QUINN & ASSOCIATES, LLP, THE
ESTATE OF JOHN M. O’QUINN, DECEASED, AND ABEL MANJI, Appellees

Appeal from the Probate Court No. 2, Harris County. (Tr. Ct. Cause No. 392,247-416).

TO THE PROBATE COURT NO. 2 OF HARRIS COUNTY, GREETINGS:

     Before this Court, on the 14th day of July 2015, the cause upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
             After due consideration, the Court grants the appellants’ motion to
       dismiss the appeal. Accordingly, the Court dismisses the appeal.

              The Court orders that costs be taxed against appellants.

              The Court orders that this decision be certified below for observance.

       Judgment rendered July 14, 2015.

       Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and
       Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.


____________________                               __________________________
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT